ORDER

PER CURIAM:
AND NOW, this 28th day of October, 1998, Dale John Belock having been disbarred from the practice of law in the State of Ohio by Order of the Supreme Court of Ohio dated June 10, 1998; the said Dale John Belock having been directed on August 17, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Dale John Belock is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.